DETAILED ACTION
Response to Amendment
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reply to papers filed on 2022-06-17. Claims 1-13 are pending. Claims 1, 7, 8 is/are independent.

Drawings
The drawing(s) filed on 2020-07-29 is/are accepted objected to by the Examiner.  Applicant may not request that any objection to the drawing(s) be held in abeyance. See 37 CFR 1.85(a).  Replacement drawing sheet(s) including the correction is required if the drawing(s) is objected to. See 37 CFR 1.121(d).

Information Disclosure Statement PTO-1449
The Information Disclosure Statement(s) submitted by applicant on 2020-07-29 has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. Form PTO-1449 signed and attached hereto.

Reasons for Allowance
The prior art of record (in particular, W. Li, Li Zhi-tang and F. Jun, "Learning attack strategies through attack sequence mining method," 2006 International Conference on Communication Technology, Guilin, pp. 1-4. (2006) (hereinafter "Li 2006") in view of J. J. M. Molina, M. A. H. Ruíz, M. G. Pérez, G. M. Pérez and A. F. G. Skarmeta, "Event-Driven Architecture for Intrusion Detection Systems Based on Patterns," 2008 Second International Conference on Emerging Security Information, Systems and Technologies, pp. 391-396 (IEEE 2008) (hereinafter "Molina 2008")) does not disclose, with respect to claim 1, the particular claimed method for determining a match between a reference event sequence and a query event sequence.
Examiner has fully considered Applicant's arguments (see Remarks, 2020-03-13, U.S. Serial Number 15/692,676) as they apply to the instant claims.   Examiner concludes that, rather than following the particular method of the instant claim, Li 2006 compares a candidate attack sequence to a reference attack sequence to determine if the candidate is maximal [Li 2006 p. 3], not to determine a risk score indicating an attack and triggering a mitigation action [Li 2006 p. 4].  Meanwhile, Molina 2008 teaches an attack graph (reference event sequence) against which incoming events are compared to determine a risk score.  When the risk score exceeds a threshold, Molina 2008 performs a mitigation  action [Molina 2008 p. 392].  However, Molina 2008 does not "convert[] the query event sequence to a second step-value list" because Molina 2008 handles incoming packets piecemeal as they arrive to determine if each packet correlates to a transition in the reference attack graphs [Molina 2008 p. 394-395].  Accordingly, Li 2006 in view of Molina 2008 does not disclose the claimed method of comparison, but rather utilizes a different method of comparison to reach the same goal: identifying and mitigating attacks.
For the reasons described above, the prior art of record does not disclose, with respect to claim(s) 7, 8, features corresponding to those of claim 1  in the respective context(s).
Dependent claims 2-6, 9-13 are allowed in view of their respective dependence from claims 1, 8.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE C PARSONS whose telephone number is (571)270-1475.  The examiner can normally be reached on MTWRF 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung Kim can be reached on (571) 272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE C PARSONS/Primary Examiner, Art Unit 2494